DETAILED ACTION
Election/Restrictions
Claims 1-3, 6, 8-9, 11, 16, and 20 are allowable. Claims 4, 5, and 12-14, previously withdrawn from consideration as a result of a restriction requirement, due to an allowable generic species claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of Species A-R (Figures 1A-32), as set forth in the Office action mailed on November 23, 2021, is hereby withdrawn and claims 4, 5, and 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s Amendments, filed April 08, 2022, and Applicant-Initiated Interview Summary, filed April 11, 2022 an agreement was reached that Applicant’s Amendments overcome the closest cited reference, Redmond et al. (US Patent Publication 2017/0258498). Specifically, it would not have been obvious to combine one or more blades movably coupled to the body via one or more first hinges; a coupling member coupled to the one or more blades via one or more second hinges, such that a threaded cap is translationally coupled to the coupling member. The threaded cap comprising complementary threads to the threads of the body. This limitation in light of the reminder of the limitations render the claims allowable over the previously cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                    

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775